DETAILED ACTION 
The present application, filed on 10/22/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 6/30/2022. 
a.  Claims 1, 10-11, 20 are amended

Overall, Claims 1-20 are pending and have been considered below.     


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 11 and the therefrom dependent claims are directed respectively to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: computing elasticity for the products; receiving a transposition variable for the elasticity matrix; receiving constraints as a vector; computing a plurality of optimal prices. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a marketing, sales activities or behaviors, business relationships process, i.e. calculating optimal prices. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: collecting transaction logs; discarding outlier transaction logs. 
When considered individually, these additional claim elements represent pre-solution preparatory claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the function of the elasticity matrix. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a non-transitory computer readable medium;  a computing device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: collecting transaction logs; discarding outlier transaction logs. 
When considered individually, these additional claim elements represent pre-solution preparatory claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the function of the elasticity matrix. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a non-transitory computer readable medium; a computing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating a standard deviation of each transaction log; discarding those over a threshold standard deviations. 
When considered individually, these additional claim elements represent basic calculation and decision making claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 9 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: weighting the constraints. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 2, 4-8, 10 (which are repeated in Claims 12, 14-18, 20 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the discarding of transactions; the constraints; the values for the constraints; the value default; the constraint priority; the priority default; the lowest mpriority constraint. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig27A, fig27B and [0226]-[0236], including among others: processor; memory; fixed medium; removable medium; network interface; speakers; mouse; keyboard; display. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicants respectfully traverse this rejection, in that the generation of a price, in itself, is not a fundamental economic practice. Fundamental economic principles have been found to include hedging, insurance and mitigating risk. Commercial and legal interactions include making agreements in the form of contracts, legal obligations, advertising, marketing, sales activities and business relationships. See MPEP 2106.04(a)(2).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the MPEP 2106.04(a)(2) do not represent an exhaustive and definitive list of economic activities that have been found by courts to represent abstract ideas … “Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: …” (see MPEP 2106.04(a)(2) B.)
Second, MPEP 2106.04(a)(2) B. discloses:  
Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include:
i. structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009);
ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and
iii. offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015).

Applicant submits “The result of the amended base claims is the generation of a base price. This is not hedging. It is not insurance, or risk mitigation. It is not a contract or legal obligation. Generation of a base price itself isn't marketing or advertising or a business relationship. It is the usage of these generated pricing that is an advertising/marketing activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis in the instant Office Action does not allege that price generation is any of insurance, risk mitigation, a contract or legal obligation.
Second, the generation of a price, be it a base price, an optimized price, etc, is integral part of commercial activity (see MPEP 2106.04(a)(2) B.)  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendment. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
The rejection is withdrawn as a result of the amendments. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622